Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims: claims 10-18 are pending.
The amendment filed 5/24/2022 which amends claim 10 has been entered. Claims 1-9 were canceled by the amendment filed 3/4/2022. The claims 10-18 are drawn to one invention and thus under examination.

Continuation data and benefit claimed
This application is a CON of PCT/US2018/034116 filed 5/23/2018 which claims benefit of 62/669,110 filed 5/09/2018 and claims benefit of 62/632,519 filed 2/20/2018 and claims benefit of 62/556,196 filed 9/08/2017 and claims benefit of 62/509,967 filed 5/23/2017. The provisional application 62509967 has support for the elected invention (see below).


         Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

[1] Claims 10-11 and 15-18 remain rejected under 35 U.S.C. 103 as being obvious over 
US20140342445 (‘445, from IDS), Keller et al. (Infect. Immun. (2013) 81, 173-181), Benam et al. (Nature Methods (2016) 13(2), 151-157) and Rajas et al. (BMC Infect. Diseases (2017, May 2) 17:319, 1-14) as evidenced by US20140072622 (‘622). 
Reference  ‘445 teaches culturing subject specific cells in an organ chip ([0012], ‘445) which refers to organ-on-a-chip device such as “microfluidic device” (step(a), claim 10) ([0006], ‘445).
The “microfluidic device” comprises channel for the cultured cells including lung cells such as capillary cells and air sac cells ([0034], ‘445)  the organ chip includes lung chip  ([0098]-[0102], ‘445) which has a channel to operate and to create an air-liquid interface ([0145], ‘445) for lung cell (e.g., alveolar lung epithelial cell) to mimic an alveolar-capillary unit for cultured lung cell in the chip ([0101]-[0102], ‘445) which is applied to instant limitation “first channel comprising lung cells at an air-liquid interface (step(a), claim 10). The lung chip (a microfluidic device) has multiple channels ([0099]-[0100]; and Figures 1 and 2A-2B, ‘445). 
	The lung chip (microfluidic device) is used to evaluate lung response to microbial /bacterial infection ([0103], lines 1-5, ‘445).
           ‘445 teaches a liquid fluid flowing through the second central microchannel “210”, e.g., to mimic blood carrying the cells such as bacteria ([0103], lines 13-16, ‘445), as applied to the first channel comprising a solution of bacteria  (step(a), claim 10).
	Reference ‘445 does not expressly teaches steps(b)-(d) of claim 10.
             However, reference ‘445 has taught the lung chip is used for evaluating lung infection by bacteria ([0103], lines 1-5, ‘445), and that the organ chip including the lung chip is used to model or study (mammalian and human) organ/lung which was affected by active agent ([0009], lines 12-16, ‘445) which encompasses “bacterial cells” ([0103], lines 4-5, ‘445). The model is used for investigating/studying diseases or disorders  of interest by using above discussed organ-on-a-chip such as the lung chip that is the microfluidic device ([0012], lines 6-13; and [0033], lines 4-10, ‘445). The cells obtained from a subject/patient which have been diagnosed to have the diseases/disorders are cultured in the chip (microfluidic device). It is noted that ‘445 has taught bacteria are delivered to target cells through “microvascular channel” ([0229], lines 5-11, ‘445) that is the microchannel ‘210” (see [0102], lines 5-6, ‘445) as shown in Figure 2 of ‘445.
	Next, ‘445 teaches that the active agent such as bacterial cells can be delivered to target cells which are cultured in the organ chip/lung chip ([0229], lines 1-6 and 9-11; ‘445); the cultured cells include airway specific cells, capillary cells and air sac cells which are disposed in a channel of microfluid device through culturing cells on a flexible porous membrane disposed in the channel ([0034], lines 6-12, 445). The airway cells can be exposed to an active agent which includes bacterium by adding the said agent (i.e., bacterium) into a culture medium flowing through the channels ([0176], lines 3-5, 445).  
Although ‘445 does not expressly teach that the bacteria adhere to the lung epithelial cells (step(b), claim 10), ‘445 has taught that the bacteria include “pneumococcus” (see [0208], ‘445).
Keller teaches that “pneumococcus”  is an infectious strain causing invasive disease (abstract, lines 1-2, Keller)  such as invasion of human lung epithelial cells (Fig. 4 1egend; and p.176, right col, lines 1-2, Keller). Said pneumococcus adheres to said lung epithelial cells due to pneumococcus containing a “pneumococcal surface protein” called pspK (see Fig. 4; and p.176, right col, lines 5-6, and abstract, Keller).
 
Thus, upon delivering bacteria to the cultured cells such as lung cells (‘445) in the lung chip (‘445), the bacteria such as pneumococcus (taught by Keller) can adhere to said lung cells. Therefore, the prior art teaches the step(b) of claim 10 which is directed to introducing solution (which can be a culture medium or any liquid medium carrying bacteria) of bacteria into the first channel wherein the bacteria adhere to the lung epithelial cell to result in adhered bacteria. It is noted that the lung cells encompass alveolar lung epithelial cell (‘445, see above discussion).
	The microfluidic devices such as lung chips are configured for aerosol (e.g., solution containing bacterial cells) delivery (see above discussion and also see [0067], lines 1-5, ‘445). Since lung cells are cultured in channels of a microfluidic device ([0007], ‘445), and since cell culture medium can directly pass or flow from one organ chip to another organ chip which are fluidically connected together using one or more fluid-transfer connecting mechanisms such as channels and/or splitter and pumps ([0036], lines 1-16,’445).
The rationale of the obviousness of the limitation removing said solution of bacteria (step(c), claim 10) is the following.
 	The reference ‘445 has taught that the cells used in the organ chips exhibit high  level of differentiation when the cells are  in “air-liquid interfaces”( ALI) microenvironment (see [0088], ‘445) including the lung chip ([0145], last 2 lines, ‘445).
Accordingly, Benam teaches the culture medium liquid is removed for creating ALI to trigger the differentiation (p.152, left col., 2nd para, lines 10-13, Benam). Since operation of the organ chip such as lung chip (‘445) involves culture medium fluid flowing through the microchannel to mimic blood carrying the “active agents” that encompassing bacterial cells (see [0229], lines 6-11,  and [0103], lines 12-16 and 24-27; ‘445), the removal of the medium liquid (to create ALI so as to allow epithelial cells to undergo desired differentiation) will necessarily lead to removal of “solution” containing bacteria (step(c), claim 10) and also result in removal of non-adherent bacteria (claim 15).  

 
 

Further, ‘445 teaches that the epithelial cells can be cultured on the chip membrane remain viable for at least about 6 weeks or longer inside the organ chip ([0171], lines 1-5, ‘445) and cultured lung cells remain viable at least 12 weeks or longer in lung chip wherein said cultured lung cells remain viable(e.g., capable of proliferation) for said 12 weeks ([0228], lines 10-17, ‘445).    

Benam teaches  the human small airway-on-a chip which is a “microfluidic device” (see p.152, left col, 2nd  para, lines 1-8 and Figure 1, Benam)  to run microfluidic models of human asthmatic and COPD (chronic obstructive pulmonary disease) airway (see p.155, left col., 2nd para, lines 1-2, Benam) so as to analyze organ level of lung pathophysiology through modeling asthma and lung inflammation on-chip (abstract, lines 1-5; Figure 2 legend, lines 1-2; and p.513, section “Modeling asthma and lung inflammation on-chip”, Benam). The Benam’s disclosure thus is the same field of endeavor as ‘445. 
         Further, Benam teaches that the air-liquid interface induces lung airway epithelial cell (claim 10)  differentiation,  and teaches that, in order to trigger the differentiation of said cells, the culture medium was removed after certain days to create an air-liquid interface (ALI ) (see p.152, left col., last para, lines 10-13, Benam).   
The created ALI is applied to in vitro on-chip reconstitution of a functional small airway (see p.152, last col. 2nd para, lines 11-14; and p.153, left col., last 4 lines,  Rajas) for modeling asthma and lung inflammation on-chip (Figure 2 legend, Benam) or in vitro modeling airway diseases (p.151, right col., lines 5-10, Benam). Furthermore, it is noted that the primary ref ‘445 has also taught the airway chip ([0028], lines 1-3, and Figures 16A-16B, ‘445), i.e., both ‘445 and Benam are in the same field of endeavor. Since ALI triggers the differentiation of lung cells by removing cell culture (see above) equivalent to in the absence of fluid flow which refers to culture medium evidenced by p.78, line 8, instant specification), and since said differentiation allows the lung chip to mimic the physiological function and/or response of lung organ ([0008], ‘445) wherein the “lung-chip” refers to as a “lung-mimicking chip” for mimicking in vivo interaction of lung capillary cells and air sac cell in alveolus (air sac) under a stimulation, e.g., breathing (see [0007], 5-10, ‘445),  the combination of ‘445 and Benam renders the limitation “…adhered bacteria at an air-liquid interface in the absence of fluid flow in said first channel” (step(d), claim 10) prima facie obvious. Therefore, the claims 10-11 and 15 are prima facie obvious over the prior art teachings. Said triggering the differentiation of lung epithelial cells reads on allowing the cells to be “viable”. 
Both ‘445 and Benam teach ALI for cell differentiation which is required for making functional lung-chip. Howevr, ‘445 does not expressly teach to remove liquid medium, but, Benam discloses removal of culture liquid medium in order for ALI to trigger the cell differentiation,  

The following is the rejection of claims 16-18.
Reference  ‘445  teaches that organ chip (microfluidic device) can comprise multiple channels allowing for reproducibility   and/or implementation of the technology, wherein each channel can run a different condition such as culturing normal cell ([0050], ‘445); said channel includes the channel functioning as a conduit for cell culture transfer (see [0051], lines 1-4,’445). Next, ‘445 teaches that a liquid fluid such as culture medium can flow through a second micro-channel ([0102], ‘445). These together are applied to “flowing culture media in said second channel…” in claim 16. 
‘445 has taught using the lung chip to detect a condition response to microbial infection or evaluate lung response to an active agent that encompasses “bacteria” ([0103], lines 1-5, ‘445). Said bacteria include pneumococcus strain ([0308], lines 1 and 5, ‘445) which is also known as S. pneumoniae (claim 18) as evidenced by [0002], ‘622. 
Benam   teaches the fully differentiated mucociliary bronchiolar epithelium cells (claim 17) in a small airway-on-chip for human lung (p.152, left. col., lines 4-9; and abstract, lines 1-5). The organ chip of ‘445 encompassing the lung chip is designed and made to mimic at least one physiological function and/or in vivo response of the corresponding organ ([0008], ‘445). Said “lung-chip” refers to as a “lung-mimicking chip” to mimic in vivo interaction of lung capillary cells and air sac cell in alveolus (air sac) under a stimulation such as “breathing” ([0007], lines 5-10, ‘445). This suggests that the differentiation of the lung airway cells such as mucociliary bronchiolar epithelium cells is required to mimic said physiological function and/or in vivo response of lung. Thus, the Benam’s teaching in combination with ‘445 teaching render claim 17 obvious.
Therefore, the combination of the references’ teachings renders the claims prima facie obvious.

[2]  Claim 12 remains rejected under 35 U.S.C. 103 as being obvious over US20140342445 (‘445), Keller et al. (Infect. Immun. (2013) 81, 173-181), Benam et al. (Nature Methods (2016) 13(2), 151-157) and Rajas et al. (BMC Infect. Diseases (2017, May 2) 17:319, 1-14) as evidenced by US20140072622 (‘622) as applied to claim 10 from which claim 12 depends, and further in view of US 20170312322 (‘322) and US20050202025 (‘025).
         The teaching of claim 10 by the cited references ‘445, Keller, Benam and Rajas evidenced by ‘622 has been set forth above. 
	The cited references do not expressly teach removing mucus from the first channel in claim 12.
Benam teaches that one of results of modeling asthma and lung inflammation on-chip refers to higher production and secretion of inflammatory cytokines G-CSF and GM-CSF into the vascular channel (Fig. 2C, Benam) along with a decrease in cilia beating frequency (Fig. 2d, Benam). It is noted that Benam has taught said “higher production” and said “decrease in cilia beating frequency” is similar to that observed in the airway mucosa of individuals with asthma (p.153, right col., lines 10-14, Benam). 
Reference ‘322 teaches that, upon pathogens invasion, the epithelium responds by hypersecretion of mucin to subvert microbial (bacterial) attachment ([0006], lines 7-10, ‘322) wherein the “mucus” has predominant mucin macromolecules ([0005], ‘322). 
The adhesion of bacteria to the cultured lung cells is required for the lung chip (a microfluidic device) used in an in vitro modeling lung disease (see above discussion). In addition, it has been known that the adherence of the bacteria to lung epithelial cells is a prerequisite for the bacterial infection of lung tissue ([0004], lines 1-3, ‘025). Thus, it would have been prima facie obvious for one skilled in the art to overcome said “subvert (destruct) bacterial attachment”  caused by the mucin hypersecretion as taught by ‘322 (wherein said “attachment” reads on instant “adhesion”), because, without attaching or adhering infectious bacteria to the target lung cells, the “asthma model” ([0031], lines 4-12, ‘445) or modeling asthma and lung inflammation on-chip (Figure 1, p.153, Benam) cannot be carried out. Hence, it would have been obvious for one skilled in the art to remove the mucus for the lung airway cells for said modeling  with reasonable expectation of success.

[3] Claim 13 remains rejected under 35 U.S.C. 103 as being obvious over US20140342445 (‘445), Keller et al. (Infect. Immun. (2013) 81, 173-181), Benam et al. (Nature Methods (2016) 13(2), 151-157) and Rajas et al. (BMC Infect. Diseases (2017, May 2) 17:319, 1-14) as evidenced by US20140072622 (‘622) as applied to claim 10 from which claim 13 depends, and further in view of US20190307873 (‘873) and US 20060093596 (‘596).
  The teaching of claim 10 by the cited references ‘445, Keller, Benam and Rajas evidenced by ‘622 has been set forth above. 
	The cited references do not expressly teach the limitation (claim 13) that the solution of bacteria comprising 2-3 x 106 CFU in Hank’s balanced salt solution (HBSS).
	‘873 has suggested to use 1 x 106 CFU of pueumococcus bacteria in an animal model to induce pueumonia—which is a lung bacterial infection ([0125], lines 1-5, ‘873).  
‘596 has taught a bacterial solution comprising Hank’s balanced solution (HBSS) with 2.5 x 106 CFU (claim 13) of bacteria wherein bacteria have been grown onto mid-log phase for a bacterial challenge  study to evaluate infection of an animal subject ([0070], lines 2-8 and 11-12, ‘596). 
	It would have been prima facie obvious for one skilled in the art to prepare in HBSS  solution of the bacterial cells  (e.g., pneumococcus, ‘873) having 1-2.5 x 106 CFU (claim 13) for infecting target lung cells (‘445) and use the prepared bacterial cells with said CFU to trigger the lung infection/inflammation in the lung-chip this is a microfluidic device (‘445). This is because as discussed above ‘445 is directed to a lung chip is designed and used to evaluate lung response to microbial /bacterial infection ([0103], lines 1-5, ‘445) while ‘873 has taught that lung cells were infected by “pneumococcus” bacteria having 1-2.5 x 106 CFU which is the limitation of claim 13. It has been known that the bacterial solution of HBSS is useful  to allow the bacteria to grow onto 2.5 x 106 CFU (claim 13). Thus, one skilled in the art would have chosen HBSS solution to obtain  about 2.5 x 106 CFU on lung chip (‘445) to evaluate lung response to microbial /bacterial infection, in order for modeling lung inflammation on-chip (Benam) with reasonable expectation of success. 
	It is noted that although the prior art does not expressly teach 2-3 x 106 CFU (claim 13), MPEP states that  “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). In this case, the prior art range 1-2.5 x 106 CFU significantly overlaps with instant range 2-3 x 106 CFU. Per MPEP statements, guided by the teaching of ‘873 as to triggering lung bacterial infection with 1 x 106 CFU of pneumococcus and additionally guided by the teaching of ‘596 as to inoculating infectious bacteria in HBSS solution with 2.5 x 106 CFU in general, one skilled in the art would before the effective filing date of the claimed invention would have readily determined and introduced the infectious bacteria such as pneumococci which has been inoculated and grown in HBSS onto the micro-channel of the lung airway chip (‘445) or small airway-on-a-chip (Benam) for in vitro modeling and/or investigating lung disease/inflammation on-chip via routine experimentation with an expected success. 

[4] Claim 14 is rejected under 35 U.S.C. 103 as being obvious over US20140342445 (‘445), Keller et al. (Infect. Immun. (2013) 81, 173-181), Benam et al. (Nature Methods (2016) 13(2), 151-157) and Rajas et al. (BMC Infect. Diseases (2017, May 2) 17:319, 1-14) as evidenced by US20140072622 (‘622) as applied to claim 10 from which claim 14 depends, and further in view of US20100150943 (‘943).
  The teaching of claim 10 by the cited references ‘445, Keller, Benam and Rajas evidenced by ‘622 has been set forth above. 
	The cited references do not expressly teach the “2 hours” for the solution of bacteria in the first channel for (claim 14).
 ‘943 teaches that epithelial cells are inoculated with a mutant bacterium in an apical chamber (a container or channel) for 2 hours (claim 14) and then washing off the non-adherent bacteria ([0347], lines 3-5, ‘943).  Also, ‘943 teaches using wild-type bacterial strain for infection of epithelial cells for two hour (claim 14) and followed by washing away non-adherent (to epithelial cells) bacteria (see [0343] and [1641], lines 5-8, ‘943).
It is noted that the “bacteria” (claim 14) is reasonably construed as the bacteria encompassing both wild-type and mutant type since the applicant’s disclosure states the use of both wild-type and mutant bacteria of  Pseudomonas” strain with different infection capability (see p.16, lines 4-6, Figures 20A-B; and p.17, lines 6-12, and Figures 24-25 of instant specification). Since ‘943 teaches using both wild-type and mutant type of bacteria, it would have been obvious for one skilled in art to choose either type of bacteria to infect epithelial cells to obtained desired infection results.
The epithelial cells include human lung cells ([0141], lines  2-3). It is noted that ‘445 has taught lung airway chips which are microfluidic devices containing lung epithelial cells ([0163]-[0165]; [0170]-[0171] and [0187], ‘445); i.e., the disclosures of ‘445 and ‘943 are in the same field of endeavor.
Especially, ‘943 teaches using wild-type bacterial strain for infection of epithelial cells for two hour (claim 14) and followed by washing away non-adherent (to epithelial cells) bacteria (see [0343] and [1641], lines 5-8, ‘943).
Having been guided by the prior art teachings, one skilled in the art would have readily known that  inoculation for about 2 hours can be applied to introducing/inoculating the bacterial solution (‘445)— in the first channel of lung airway chip (‘445, Benam) in order for modeling the lung inflammation in small airway chip (p.155, left col., 2nd para, Benam) or evaluating lung response to infectious bacteria or lung response to a drug effective at treating bronchial smooth muscle tissues ([0103], lines 1-5; and [0212], lines 1-4, ‘445) with reasonable expectation of success. 
 
         The applicant’s response to the above the 103 rejections
         The response filed 5/24/2022 asserts that the prior art does not teach  reasonable expectation of success in producing “viable” lung epithelial cell when co-culturing bacteria with lung epithelial cells at “air interface” and “in the absence of fluid flow” (p.5, 3r paragraph, the response). 
            Also, the response discusses Declaration of Dr. Levner   and asserts that 
the intestine-Chips of the prior art (Ingber [‘445]) rely on flow in the epithelial cell channel to prevent detrimental unrestrained bacterial overgrowth followed by loss of viability of the epithelial cell; in contrast, there is no flow of culture media but air in the invention’s lung epithelial cell channel that contains the co-cultured bacteria. Thus, the response infers that the artisan would have expected that in the absence of the invention’s washing-out of bacteria and their toxic byproducts by culture media flow in the lung epithelial cell channel, it would lead to the detrimental unrestrained bacterial overgrowth followed by loss of cells’ viability, and infers that applicant arrived at the surprising continued viability of the co-cultured lung epithelial cells which establishes non-obviousness (Levner Decl. paragraphs 2 and 4; and the response, last paragraph).
The applicant’s arguments are found not persuasive because, as discussed at page 3 of Finality, ‘445 has taught the “microfluidic device” comprises channel which operate and to create an air-liquid interface ([0145], ‘445); wherein said channel is designed for lung cell (e.g., alveolar lung epithelial cell) to mimic an alveolar-capillary unit via cultured lung cell in the chip ([0101]-[0102], ‘445) and wherein the microfluidic device is an organ chip such as “lung chip” ([0098]-[0102], ‘445)  
Finality (page 4, last paragraph to page 5, 2nd paragraph) has discussed the obviousness of the claim limitation “…culturing said lung epithelial cells and said adhered bacteria at an “air-liquid interface” (ALI)  in the absence of fluid flow…”in claim 1. Briefly, Benam teaches human small airway-on-a chip which is a “microfluidic device”  which is the same filed endeavor as ‘445, and teaches that, air-liquid interface (ALI) trigger the differentiation of lung airway epithelial cells, the culture medium was removed after certain days so as to create ALI.  Since operating the “microfluidic device” of ‘445 requires liquid fluid such as culture medium to flow through a micro-channel ([0102], ‘445), said “removal of culture medium” (a fluid flow) is an obvious variation of  in the absence of fluid flow at air-liquid interface (ALI) set forth in claim 10. Said triggering the differentiation of lung epithelial cells reads on allowing the cells to be “viable”.  Moreover, ‘445 has taught that the cultured lung cells remain viable at least 12 weeks or longer in lung chip ([0228], lines 10-17, ‘445).
         The differentiation of the lung airway cells such as bronchiolar epithelium cells is required to mimic said physiological function and/or in vivo response of lung. Since the “microfluidic device” (‘445) is designed/created to mimic an alveolar-capillary unit via cultured lung cell in the chip, one of skilled in the art would have cultured the lung cells with triggering cells’ differentiation in the absence of culture medium (fluid) flow at ALI for certain days so as to mimic alveolar-capillary unit of lung in the “lung chip” (i.e., microfluidic device) with reasonable expectation of success. 
Thus, the combination of the teachings of ‘445 and Benam’s render the above-mentioned claim limitation prima facie  obvious.  
	Here, it is noted that neither the phrases “…detrimental unrestrained bacterial overgrowth…”  nor “washing-out of bacteria and their toxic byproducts” argued by applicant are is a part of the claim limitations. Also, said phrases have not been described the instant specification. Since lung cells are cultured in channels of a microfluidic device ([0007], ‘445), and since the bacteria adhere to the lung epithelial cells, the culturing the cells would lead to co-culturing the lung epithelial cell and bacteria.  Thus, the argument that applicant arrived at the surprising continued viability of the co-cultured lung epithelial cells which establishes non-obviousness is not persuasive. Therefore, the 103 rejections are proper and maintained.  


                                           Conclusion
	  No claims are allowed.
 		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL LIU whose telephone number is (571)-272-0949. The examiner can normally be reached M-F 9:00 am- 6:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Samuel  W. Liu
Examiner, Art Unit 1656

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656